Citation Nr: 0506153	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty form September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The multiple VA examination reports which indicate that 
the veteran does not meet the criteria for a diagnosis of 
PTSD are more persuasive and based upon a more fully compete 
factual foundation than the private examination report which 
indicates such a diagnosis.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in February 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in November 2002, in the statement of the case 
(SOC) issued in March 2003, in the supplemental statements of 
the case (SSOCs) issued in May 2003 and March 2004, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in July 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes post-service private treatment records and 
statements, VA inpatient and outpatient treatment notes and 
examination reports, including several medical opinions 
regarding the current presence of absence of PTSD, and 
several personal statements made by the veteran in support of 
his claim.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain other evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App 91, 98 
(1993).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  See also, Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals establishes 
that the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  For example, the veteran's 
DD Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, reflects that the veteran received 
several decorations or medals which indicate involvement in 
combat, including the Combat Infantryman Badge and the Army 
Commendation Medal with "V" Device.  Accordingly, the Board 
finds that the veteran "engaged in combat," and the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) apply.  
Furthermore, the Board finds that the veteran's claimed 
inservice stressors, including participating in a firefight 
in May 1968 in which 3 men from his brigade, including 2 
friends, were killed, and being wounded by shrapnel fire 
while attempting to save an injured chaplain, are consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Therefore, the remaining question to be 
answered is whether the veteran currently suffers from PTSD 
which is related to these stressors.

A review of the veteran's claims file reveals that there are 
several conflicting items of medical evidence concerning the 
issue of the current presence of PTSD.  VA inpatient and 
outpatient treatment notes dated in 2001 reveal several 
multi-axial assessments which include PTSD as a diagnosis, 
and several which do not include PTSD.  Of note are VA mental 
health clinic assessments in 2001, including at the time of 
hospitalization, which indicate diagnoses of PTSD.

In April 2001, the veteran underwent a VA PTSD examination.  
At that time, the examiner noted that he had reviewed the 
veteran's claims file in conjunction with his examination of 
the veteran.  At that time, the veteran stated that he was 
suffering from PTSD.  The examiner stated that "It should be 
noted that the veteran reported his stressors in 
chronological order, yet when he was asked to go back and 
give dates he reported them in a contradictory fashion."  
Following a patient interview and mental status evaluation, 
the examiner offered the following analysis:

The veteran currently presents with a 
multitude of psychiatric symptoms.  He 
also endorses multiple physical symptoms 
when presented to him in the context of 
posttraumatic stress disorder associated 
symptoms.  These symptoms are extremely 
rare in posttraumatic stress disorder, 
and in this examiner's opinion the 
veteran was exaggerating his condition.  
Also, the veteran endorsed multiple other 
psychiatric symptoms that do not fit any 
one DSM-IV diagnosis.  This compounded 
with his current evidence for secondary 
gain including excessive debt, 
unemployment, the ongoing litigation, and 
past substance abuse suggest malingering.

In summary this examination does not 
support the veteran's claim for 
posttraumatic stress disorder nor does it 
support a claim for any other psychiatric 
condition other than a history of alcohol 
dependence, methamphetamine dependence, 
and marijuana dependence.

The examiner rendered Axis I diagnoses of alcohol dependence 
in reported full sustained remission, methamphetamine 
dependence in reported full sustained remission, marijuana 
dependence in reported full sustained remission, and opiate 
dependence, and an Axis II diagnosis of deferred, though 
traits of antisocial personality disorder are present.

In September 2001, the RO noted that some mental health 
treatment notes indicated diagnoses of PTSD, while the April 
2001 VA examination report excluded this diagnosis.  Of note, 
the veteran was hospitalized at a VA facility from May to 
June 2001, during which time several psychiatric diagnoses, 
including PTSD, were rendered.  A VA discharge summary dated 
in June 2001 indicated that the veteran had been admitted to 
a mental health section "to clarify his diagnoses and 
provide further evaluation and treatment."  The discharge 
summary noted that while the veteran reported several PTSD 
symptoms on admission, "Throughout his hospitalization, [the 
veteran] displayed none of the symptoms for which he was 
admitted."  Neuropsychological testing was performed, and 
treatment was provided.  The discharge summary concluded "In 
summary, we feel that his symptoms and history do not support 
a diagnosis of PTSD."  Due to the conflicting diagnoses, the 
RO requested a clarifying medical opinion by a board of 
examiners regarding whether the veteran was currently 
suffering from PTSD.

Therefore, in October 2001 the veteran again underwent a VA 
PTSD examination by two examiners. At that time, the 
examiners noted that they had reviewed the veteran's prior 
medical records, including the April 2001 VA examination 
report, and had interviewed both the veteran and his wife.  
Following these interviews, records review and mental status 
examination, the examiners offered the following opinion:

[The veteran] is a 52-year-old Vietnam 
War veteran who has a history of 
psychiatric treatment since February of 
this year.  He has endorsed a somewhat 
changing symptom profile over the course 
of his treatment since February and was 
initially diagnosed with PTSD.  However, 
subsequently his outpatient treaters in 
addition to his inpatient treatment team 
withdrew that diagnosis in favor of a 
mood disorder diagnosis with an impulse 
control disorder related to it as well as 
narcissistic and avoidant traits.  To 
[the examiner who performed the April 
2001 PTSD examination] during his 
examination in April he indicated 
numerous neurologic symptoms associated 
with his post-traumatic stress symptoms 
which he currently denies.  While [the 
veteran] has claimed significant 
disability related to post-traumatic 
stress symptoms during the period of his 
hospitalization there was no evidence of 
the symptoms which he had complained 
about at the time of admission.  It would 
be extremely unusual for hospitalization 
to result in a compete masking of PTSD 
symptoms regardless that a patient 
changes acutely in the hospital, and his 
treaters in the hospital felt it likely 
that [the veteran] does not have PTSD but 
rather other disorders as mentioned 
above.  We concur with their diagnoses in 
this regard as well as with [the examiner 
who performed the April 2001 VA PTSD 
examination].

The board of two examiners rendered Axis I diagnoses of 
dysthymia versus major depressive disorder with a likely 
impulse disorder, alcohol dependence in reported full 
remission, methamphetamine dependence in reported full 
remission, and marijuana dependence in reported full 
remission, as well as an Axis II diagnosis of likely cluster 
B and C traits.

VA treatment records from the date of this October 2001 VA 
examination to June 2002 again include several multi-axial 
assessments which include PTSD as a diagnosis, and several 
which do not include PTSD as a diagnosis.  Thus, in September 
2002 a reconciling opinion was requested.  In response, in 
September 2002 the following reconciling opinion was rendered 
by a VA psychiatrist:

I have reviewed the records of [the 
veteran] in order to reconcile a 
difference of opinion regarding the 
diagnosis of PTSD.  He had a C&P exam on 
4/24/01 by [a VA examiner].  He did not 
make a diagnosis of PTSD.  

[A second VA examiner] saw him for a 
second C&P exam on 10/18/2001.  He also 
stated that the patient did not have 
PTSD.  In the PAST PSYCHIATRIC HISTORY 
section of that exam he discussed a 
psychiatric admission with an initial 
diagnosis of PTSD.  Although this was the 
admission diagnosis the diagnosis was 
withdrawn as explained.

It would appear that both C&P examiners 
and his inpatient psychiatric providers 
all agree that he does not meet the 
criteria for PTSD.

In May 2003, the veteran underwent a psychological evaluation 
by K. C., Psy.D., a psychologist at Glenwood Center, a 
private facility.  At that time, he reported that the veteran 
had been referred for a psychological evaluation by his 
primary care physician, who had "reportedly diagnosed the 
veteran as suffering [from] Post-Traumatic Stress Disorder 
(PTSD)."  The examiner noted that the veteran reported 
having sought treatment for PTSD at a VA facility 3 or 4 
years earlier, but that his VA disability claim for PTSD had 
been denied.  Dr. C. interviewed the veteran and his wife, 
completed follow-up psychological interviews, and 
administered psychological testing to the veteran.  The 
examiner also reviewed VA medical records from February 2001 
to June 2001, which he listed in detail, but which do not 
include the VA PTSD examination reports dated in April 2001, 
October 2001, or September 2002, described above.  Following 
this review, the examiner rendered Axis I diagnoses of PTSD, 
major depressive disorder with psychotic features, alcohol 
abuse, reportedly in remission, marijuana abuse, dysthymic 
disorder, and impulse control disorder, not other wise 
specified, as well as Axis II diagnoses of rule out 
schizotypal personality disorder, and avoidant and 
narcissistic personality traits.  He then offered the 
following conclusion:

A review of this man's history, 
collateral interviews and information 
obtained from third parties (friends, 
wife, etc.), a review of his medical 
records, current psychological testing 
and diagnostic interviewing, an a review 
of the Social Security Administration 
finding of "disabled" are all 
consistent in indicating that [the 
veteran] meets the criteria for service 
connection for Post-Traumatic Stress 
Disorder. There is no doubt in this 
examiner's opinion that a significant 
link, established by medical evidence 
between his current, severe PTSD symptoms 
and his in-service stressor (or 
experiences) has occurred.  It is 
apparent that this veteran engaged in 
combat with the enemy and his claimed 
stressors are consistent with the 
circumstances, conditions, and hardships 
of his service.

In June 2003, VA received a large packet of records from the 
Social Security Administration, including a disability 
determination showing that the veteran was determined to be 
disabled for Social Security purposes as of June 2000 due to 
a primary diagnosis of back disorders and a secondary 
diagnosis of affective or mood disorders.  PTSD was not 
indicated on this disability determination award sheet.

In September 2003, the RO again requested a VA reconciling 
medical opinion.  At that time, it was noted that "While the 
evidence clearly indicates that [the veteran] experienced the 
stressors that are associated with a diagnosis of PTSD, there 
is some ambiguity as to whether he actually has this 
condition."  The RO noted that in September 2002, a VA 
examiner had provided a reconciliation of prior psychiatric 
diagnosis that the veteran had received, and concluded that 
the veteran did not meet the criteria for PTSD.  However, the 
RO noted that since the time of that report, "we have 
received what appears to be a lengthy and detailed evaluation 
dated May 12, 2003 from [Dr. F. C.], who is a licensed 
clinical psychologist.  It was [Dr. C.'s] conclusion that the 
veteran did have PTSD along with numerous other co-morbid 
Axis I diagnoses."  The RO then issued the following 
request:

In light of this psychological evaluation 
as well as the veteran's allegation, we 
ask that another VA examination be 
conducted, with all of the evidence 
available to the examiner, to determine 
if the veteran does have PTSD.  We 
request that a psychiatrist who is 
familiar with PTSD conduct this 
examination.  The examiner is asked to 
provide a rationale behind the conclusion 
that is reached.

Therefore, in November 2003 the veteran underwent the 
requested VA PTSD examination.  At that time, the examiner 
noted that "A full review of his medical records, C-file 
[claims file], and this interview are included in the 
following assessment."  In this lengthy report, the examiner 
set forth in great detail the findings and conclusions of 
prior examiners and treating physicians.  He noted numerous 
inconsistencies in the veteran's report of symptomatology 
from one examiner to another, and commented that the veteran 
denied several items at the time of his current examination, 
including drug abuse, until the examiner pointed out that 
this had been documented in prior reports, at which time the 
veteran acknowledged it.  He also noted that while Dr. F. 
C.'s psychological evaluation report had concluded with a 
fairly strong impression that the veteran had PTSD, the VA 
examiner observed that in the compiled data for this report, 
"there is some discrepant or possibly de-emphasized 
information," and that numerous prior medical findings, 
comments and items of medical evidence were not addressed by 
Dr. F. C. in his report.  He provided numerous specific 
examples in which findings by prior examiners were 
selectively quoted by Dr. F. C., and in which findings which 
would tend to contradict a diagnosis of PTSD were not 
mentioned at all.  Following this review and a mental status 
examination, the examiner offered the following opinion:

Although [the veteran] certainly endorses 
enough symptoms for a diagnosis of 
posttraumatic stress disorder, there is 
significant questioning about the 
reliability of his reporting...

Two particularly important pieces of 
information to look at with regard to how 
reliable some of his history may be 
include behaviors noted during a 
hospitalization in 2001 where despite him 
complaining and acknowledging many 
symptoms he did not demonstrate these 
during his hospital stay, as well as a 
list of several very unlikely symptoms 
that he acknowledged in the context of a 
posttraumatic stress disorder evaluation 
[by a VA examiner] in April 2001.  When I 
asked him about how it was that so many 
people seeing him for so many days in a 
hospital in 2001 did not see the symptoms 
he was describing, he expressed that he 
is able to present himself as very laid 
back and easygoing, and that he did this 
as presenting a front, and that he worked 
with public relation skills for so many 
years.  When asked why he should do such 
a thing when he was in the hospital for 
an evaluation, he did not provide an 
answer.  It would be very unlikely that 
such symptoms, if a part of PTSD, would 
completely resolve while he was in the 
hospital.  He also had a nighttime sleep 
study at the VA, in which he was 
monitored all night, was in sleep 82% of 
the night which is not bad.

Although the veteran does clearly have 
symptoms of a personality disorder, which 
has been mentioned by several evaluators 
in the past, often diagnosed as 
narcissistic traits while commenting on 
how profoundly this may impact on his 
interactions with others, this does not 
mean that he cannot have a diagnosis of 
posttraumatic stress disorder in 
addition.  While he certainly endorses 
enough symptoms sufficient for a 
diagnosis of posttraumatic stress 
disorder, the question of whether or not 
his report of these is accurate, 
particularly in the context of several 
inconsistencies in his history and the 
symptoms coming up in the context of him 
clearly stating that he is wanting 
disability compensation for posttraumatic 
stress disorder, at a time when he is 
unemployed.  While it is my impression 
that he is certainly over exaggerating, 
leaving out specific parts of his 
history, and acknowledging symptoms that 
he does not have, it is less likely than 
not that the veteran has a condition of 
posttraumatic stress disorder.  He gives 
inconsistent history with regards to some 
nightmares.  Recognizing that at his 
level of below average but still within 
normal limits [of] intelligence as well 
as the contributions of his narcissistic 
personality, it is likely that he may 
tend to over exaggerate and over endorse 
symptoms.

Again, this veteran's primary 
difficulties are certainly more related 
to his narcissistic personality disorder, 
which is not due to his service 
experience.

The examiner then rendered Axis I diagnoses of impulse 
control disorder, dysthymia, history of polysubstance abuse 
(marijuana, cocaine, amphetamine, alcohol), in remission, and 
an Axis II diagnosis of narcissistic personality disorder.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Following a review of the evidence 
detailed above, the Board finds that the VA medical opinions 
dated in April 2001, October 2001, September 2002 and 
November 2003, all of which determined that the veteran was 
not suffering from PTSD, are more probative and persuasive 
than the May 2003 opinion by Dr. F. C. indicating that the 
veteran was suffering from PTSD for several reasons.  

First, the VA examiners who determined that the veteran was 
not suffering from PTSD all stated that their opinions were 
formed following a full review of all of the medical records 
contained in the veteran's claims file.  By contrast, Dr. F. 
C.'s detailed listing of all items of VA evidence he 
considered in forming his opinion is notable for the fact 
that it omits the VA PTSD examination reports dated in April 
2001, October 2001 and September 2002, all of which were 
conducted specifically to determine whether the veteran was 
suffering from PTSD, and all of which concluded that he did 
not.  

Second, as noted by the VA examiner in November 2003, many of 
the medical reports cited by Dr. F. C. contain "discrepant 
or possibly de-emphasized information," which was not 
addressed by Dr. F. C.  In addition, much of the evidence 
relied upon by Dr. F. C. was cited selectively, and, as noted 
by the VA examiner in November 2003, failed to address or 
discuss in any way those aspects of prior reports and 
psychologic testing that tended to indicate that the veteran 
was not suffering from PTSD.

Finally, Dr. F. C. appeared to take at face value the 
veteran's reporting of his symptoms, both those elicited 
during his interview of the veteran and those described by 
the veteran in psychological testing.  However, the VA 
examiners formed their medical opinions after considering not 
simply whether the veteran's own self-reported symptomatology 
would support a diagnosis of PTSD, but also whether the 
veteran's report of his symptomatology was itself reliable.  
In this regard, the VA examiner who conducted the April 2001 
examination noted that the veteran endorsed multiple physical 
symptoms when presented to him in the context of PTSD-
associated symptoms, when in fact these symptoms were 
"extremely rare in posttraumatic stress disorder."  He also 
stated his belief that the veteran was exaggerating his 
condition, and that the current evidence for secondary gain 
including excessive debt, unemployment, ongoing litigation, 
and past substance abuse suggested malingering.  

Similarly, the VA examiner who conducted the October 2001 VA 
examination noted that the veteran had been hospitalized from 
May to June 2001, and that while the veteran described PTSD 
symptomatology and was diagnosed with PTSD upon admission, 
during his hospitalization he was sent for a second opinion 
about his PTSD.  At the time of this second opinion, it was 
observed that during the veteran's period of hospitalization 
he displayed "none of the symptoms for which he was 
admitted," i.e., those which the veteran self-reported that 
he had.  On discharge, following additional observation and 
neuropsychologic testing, it was determined that "his 
symptoms and history do not support a diagnosis of PTSD," 
and the diagnosis was changed.  The treating physicians noted 
that there was a large characterologic component to his 
presentation, as he was "largely focused on issues revolving 
around litigation and compensation."  The Board finds that 
these hospitalization records are particularly probative 
since, unlike examinations which present a "snapshot" based 
upon the veteran's own self-report, a lengthy period of 
hospitalization such as that which occurred from May to June 
2001 allows treating physicians an opportunity to assess over 
time and via their own observations whether a patient's own 
reported symptomatology is accurate.  Indeed, the veteran was 
diagnosed with PTSD based upon his reported symptoms on 
hospital admission, but the diagnosis was specifically 
changed after many days of observation revealed that the 
veteran actually showed none of PTSD symptoms which he 
reported.  At the time of the October 2001 VA examination, 
the examiner noted that it would be extremely unusual for 
hospitalization to result in a complete masking of PTSD 
symptoms.  He also noted that there had been many 
inconsistencies in the veteran's reporting over the years.

Likewise, the VA examiner who conducted the November 2003 
examination also discussed the significance of the fact that 
VA hospitalization had shown no evidence of the PTSD symptoms 
which the veteran reported, and similarly concluded that "It 
would be very unlikely that such symptoms, if a part of PTSD, 
would completely resolve while he was in the hospital."  He 
also noted that while the veteran "certainly endorses enough 
symptoms sufficient for a diagnosis of posttraumatic stress 
disorder, the question of whether or not his report of these 
is accurate" must also be addressed, particularly given 
"the context of him clearly stating that he is wanting 
disability compensation for posttraumatic stress disorder, at 
a time when he is unemployed."  Unlike Dr. F. C., he 
addressed this additional issue, and concluded that the 
veteran's reporting was both inconsistent and unreliable.  He 
cited to several instances of such inconsistency and 
unreliability at the time of prior examinations, and further 
noted that, due to the veteran's narcissistic personality 
disorder, "it is likely that he may tend to over exaggerate 
and over endorse symptoms."  Thus, it appears that this VA 
examiner, like those before him, did not disagree per se with 
Dr. F. C.'s conclusion that the veteran's self-reported 
symptoms would support a diagnosis of PTSD.  Instead, these 
examiners, like the veteran's treating physicians during his 
hospitalization in May and June 2001, took the additional 
step of assessing whether those self-reported symptoms were 
themselves credible and reliable.  Following a review of 
prior examination reports, hospitalization records, and the 
veteran's own reports of symptomatology, they all concluded 
that the veteran's reported symptomatology was inconsistent 
and unreliable, and thus could not be relied upon to support 
a diagnosis of PTSD.  The Board further finds that the 
veteran's report of symptomatology is particularly unreliable 
given the examiners' comments regarding "current evidence 
for secondary gain," the "large characterologic component" 
to the veteran's presentation, the repeated references to the 
veteran's tendency to "over exaggerate and over endorse 
symptoms" and the suggestion of malingering. 

Thus, following a careful review of the evidence, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for PTSD.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Board observes that it appears that 
Volume I of the veteran's 3-volume claims file is missing, 
and has not been found despite extensive documented RO 
efforts to locate it.  It appears that Volume I contained the 
veteran's service medical records from 1967 to 1969 and any 
records from that time until approximately the time the 
veteran filed his claim for service connection for PTSD in 
February 2001.  Volumes II and III contain evidence from 
approximately February 2001 to the present.  However, the 
Board observes that the resolution of the veteran's claim 
turns not upon the evidence contained in the veteran's 
service medical records or the period shortly thereafter, as 
the occurrence of the veteran's claimed inservice stressors 
has already been established.  Instead, the only issue at 
hand is whether the veteran currently suffers from PTSD, 
about which there is an abundance of competent evidence for 
evaluation.  Thus, further efforts by the Board to locate the 
missing volume of older evidence would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided). 








ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


